Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/03/2021 has been considered here.

Status of Claims
Claims 1-9 are now pending and will be examined on the merits herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US PGPUB 20170151168 A1 (Constantine, 2017).

In regards to claims 1-3 and 7-8, Constantine teaches a sunscreen composition comprising a zinc oxide, titanium dioxide and mixtures thereof (see [0040-0041]); calcium carbonate, magnesium carbonate, and mixtures thereof (see [0049]); and a vegetable oil, vegetable butter, wax, or mixture thereof (see abstract), such as cocoa butter, mango butter or beeswax (see [0031]) which  are listed as acceptable delivery components in the instant specification as filed (see page 3, paragraph 3 of instant specification as filed). Further, Constantine teaches an example wherein the amount of magnesium carbonate (i.e. alkalinity enhancing component) is 12% of the composition (see Table following [0076]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20170151168 A1 (Constantine, 2017).

The teachings of Constantine have been described supra in regards to claims 1-3 and 7-8.
In regards to claim 4, Constantine teaches that the UV reflecting material (i.e. Zinc oxide, titanium dioxide, or mixtures thereof) are used in an amount from 30% to 55% of the sunscreen (see [0039]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 6, Constantine teaches that vegetable oil, vegetable butter, wax, or mixture thereof (i.e. cocoa butter, mango butter, beeswax, or mixtures thereof) are used in an amount from 1 to 25% by weight of the sunscreen (see [0029]). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 9, Constantine teaches that the composition comprises an anti-caking agent (i.e. calcium carbonate, magnesium carbonate, or mixtures thereof) in an amount from 10 to 25% by weight of the sunscreen (see [0052]) and 5 to 20% (see claim 16). Using the teachings of Constantine, it would be within the purview of one with ordinary skill in the art envisage an embodiment of the invention where in the anti-caking agent is an equal mixture of calcium carbonate and magnesium carbonate using 5% of each, for a total of 10% of anti-caking agent in the sunscreen. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Constantine does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Constantine with a reasonable expectation of success to obtain the sunscreen product of the instant claims. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the sunscreen composition of the instant claims with predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  US PGPUB 20170151168 A1 (Constantine, 2017) as detailed above for claims 1-4 and 6-9 in view of US PGPUB 20030044369 A1 (Golz-Berner, 2003).

The teachings of Constantine in regards to claims 1-4 and 6-9 have been described supra.
The teachings of Constantine are silent on the sunscreen product being a spray, lotion, gel, or foam.
Golz-Berner teaches a cosmetic (See abstract) comprising a sunscreen, such as titanium dioxide and zinc oxide (see [0028] and calcium carbonate (see [0019]). Golz-Berner teaches that the cosmetic is in the form of a powder or a sprayable powder (see [0030]). 

In regards to claim 5, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a sprayable sunscreen powder using the teachings of Golz-Berner and Constantine as this form of cosmetic is known in the art and further by using a powder, the cosmetic leaves the skin feeling softened and mattified (see Constantine, [0024]). One with ordinary skill in the art would be motivated to combine the composition of Constantine with the delivery form of a sprayable powder of Golz-Berner according to the known method of formulating a sunscreen composition (see Constantine, [0076-0078]) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

/A.A.A./Examiner, Art Unit 1611